UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT ACADEMY SELECT OPPORTUNITIES FUND (ASELX) June 30, 2011 ACADEMY FUNDS TRUST Dear fellow shareholders, As I write this in the waning days of summer, macroeconomic concerns and risk aversion seem to have reentered the global investor psyche.After a confident (maybe complacent) two year stretch where equity investors focused on improved corporate efficiency and the resulting bottom-line growth, the market is beginning to acknowledge the not so good news:The housing market is bad.The job market is bad.The Federal Reserve’s monetary stimulus pedal which has been pushed to the floor has flooded the financial markets with liquidity that has not generated the expected economic growth.And the Eurozone, fraught with major structural challenges, will need consensus and cooperation from 17 member states each facing very different economic challenges. Please understand that we are not pessimists; we believe that innovation and ingenuity will pull the United States through this morass, as it has so many times before.The global economy will continue to evolve and reinvent itself.However, the above are realities of the current economic situation and need to be acknowledged and factored into any investment valuation.Over much of the last two years, when momentum and euphoria have dominated the market zeitgeist, these realities have been seemingly ignored. As we have stated before, we are long-term fundamental investors.We invest in companies after making a holistic assessment of their valuation and their company-specific long-term advantages and opportunities.That said, we too cannot overlook the macro concerns that will fundamentally affect our investments; we too need to factor in these very real concerns even when market valuations are telling us to look the other way.We did just this during the market’s liquidity-fueled, momentum-driven rally and our patient stance caused us to underperform as we waited for more opportunistic times to invest.Now, as market euphoria and economic realities converge, we feel that we are well positioned to withstand the volatility accompanying this capitulation and to use it opportunistically to hunt for long-term investments displaying what we feel are excellent risk/reward trade-offs. For the six month period ended June 30, 2011, the Academy Select Opportunities Fund returned -4.56% while the Fund’s benchmark, the S&P 500 Total Return Index, returned 6.02%.Our hedges- which included purchased S&P 500 put options and exchange traded funds that moved inversely to the market- contributed to the Fund’s relative underperformance of 10.58%.Going forward, as we begin the remainder of the year, we believe these hedges should leave us in a position of strength to capitalize on market weakness. Sincerely, David Jacovini Portfolio Manager Please see the following page for important information. 3 ACADEMY FUNDS TRUST Past performance does not guarantee future results. Mutual fund investing involves risk; principal loss is possible. Along with general market risks, investors should also note that the Select Opportunities Fund is classified as non-diversified and may be more volatile than diversified funds that hold a greater number of securities. The Fund may invest in securities of foreign companies, which can be more volatile, less liquid and subject to risk of currency fluctuations. Additionally, the Fund may invest in smaller companies, which may involve additional risks such as limited liquidity and greater volatility than with larger companies. It may also invest in debt securities which typically decrease when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may hold short positions and derivatives, which involve risks that vary from, and can exceed, the risks presented by holding long positions only. Derivatives, such as options, futures and options on futures, can be highly volatile, illiquid and difficult to value, and there is risk changes in the value of a derivative held by the Fund will not correlate with underlying instruments or the Fund’s other investments. The above discussion is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. The S&P 500® Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. Academy Funds are distributed by Quasar Distributors, LLC. 4 ACADEMY FUNDS TRUST Index Comparison (Unaudited) The following chart compares the value of a hypothetical $10,000 investment in the Academy Select Opportunities Fund from its inception (December 31, 2007) to June 30, 2011 as compared with the S&P 500® Total Return Index. Academy Select Opportunities Fund Growth of a Hypothetical $10,000 Investment at June 30, 2011 vs. S&P 500® Total Return Index Annualized total returns For the periods ended June 30, 2011 One Year Three Years Since Inception Academy Select Opportunities Fund -0.07% -9.45% -9.47% S&P 500® Total Return Index 30.69% 3.34% -0.81% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund. Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 5 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Investments by Sector as of June 30, 2011 (as a Percentage of Total Investments) (Unaudited) 6 ACADEMY FUNDS TRUST Expense Example For the Six Month Period Ended June 30, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) a redemption fee if you sell your shares shortly after purchasing them.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended January 1, 2011 June 30, 2011 June 30, 2011* Select Opportunities Fund * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period). Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as any redemption fees.Therefore, the table below is useful in comparing the ongoing costs only, and will 7 ACADEMY FUNDS TRUST Expense Example June 30, 2011 (Unaudited)(Continued) not help you determine the relative total costs owning different funds.In addition, if redemption fees were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended January 1, 2011 June 30, 2011 June 30, 2011* Select Opportunities Fund * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period). 8 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 79.08% Activities Related to Real Estate – 4.11% St. Joe Co. (a) $ Commercial and Industrial Machinery and Equipment Rental and Leasing – 4.89% Exterran Holdings, Inc. (a) Communications Equipment Manufacturing – 7.10% ANADIGICS, Inc. (a) Corelogic, Inc. (a) Data Processing, Hosting, and Related Services – 4.95% Total System Services, Inc. Electric Power Generation, Transmission and Distribution – 12.29% Exelon Corp. NRG Energy, Inc. (a) Lessors of Real Estate – 4.71% Tejon Ranch Co. (a) Motion Picture and Video Industries – 6.53% Lions Gate Entertainment Corp. (a) Natural Gas Distribution – 4.87% Spectra Energy Corp. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing – 3.98% Hologic, Inc. (a) Oil and Gas Extraction – 4.97% Ultra Petroleum Corp. (a) Other Amusement and Recreation Industries – 4.53% Global Payments, Inc. Pharmaceutical and Medicine Manufacturing – 10.45% Abbott Laboratories Xenoport, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2011 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Waste Treatment and Disposal – 5.70% Covanta Holding Corp. $ TOTAL COMMON STOCKS (Cost $3,983,357) EXCHANGE TRADED FUNDS – 9.80% Other Investment Pools and Funds – 9.80% ProShares Trust UltraShort S&P 500 (a) ProShares UltraShort S&P 500 (a) TOTAL EXCHANGE TRADED FUNDS (Cost $541,674) PREFERRED STOCKS – 4.63% Depository Credit Intermediation – 3.10% JP Morgan Chase Capital XXVI, 8.00% JP Morgan Chase Capital XXVIII, 7.20% Securities and Commodity Contracts Intermediation and Brokerage– 1.53% Citigroup Capital XII, 8.50% TOTAL PREFERRED STOCKS (Cost $239,340) Principal Amount CONVERTIBLE BONDS – 2.44% Other Investment Pools and Funds – 2.44% Prologis 1.875%, 11/15/2037 $ 2.625%, 05/15/2038 TOTAL CONVERTIBLE BONDS (Cost $52,230) The accompanying notes are an integral part of these financial statements. 10 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2011 (Unaudited) (Continued) Contracts Value PURCHASED OPTIONS – 1.20% Put Options – 1.20% SPDR S&P rust Expiration: September 2011, Exercise Price: $115.00 $ Expiration: September 2011, Exercise Price: $120.00 TOTAL PURCHASED OPTIONS (Cost $133,200) Shares SHORT-TERM INVESTMENTS – 2.57% Money Market Funds – 2.57% Fidelity Institutional Government Portfolio, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $130,351) Total Investments (Cost $5,080,152) – 99.72% Other Assets in Excess of Liabilities – 0.28% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 11 ACADEMY FUNDS TRUST Statement of Assets and Liabilities June 30, 2011 (Unaudited) Academy Select Opportunities Fund Assets: Investments, at value* $ Receivable for investments sold Dividends, interest and other receivables Receivable from Advisor Prepaid expenses Total Assets Liabilities: Accrued 12b-1 fees Accrued directors expense Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on investments ) Net Assets $ Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ * Cost of Investments $ The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Statement of Operations For the Six Months Ended June 30, 2011 (Unaudited) Academy Select Opportunities Fund Investment Income: Dividends $ Interest Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense Registration fees Other expenses Total expenses before expense limitation Less:Fees waived/Expenses Paid by Advisor ) Net expenses Net Investment Loss ) Realized and Unrealized Gain/(Loss): Net realized loss on investments ) Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Academy Select Opportunities Fund Six Months Year Ended Ended June 30, December 31, (Unaudited) Operations: Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized depreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) Fund Share Transactions: Proceeds from shares sold Cost of shares redeemed* ) ) Net increase/(decrease) in net assets from capital share transactions ) Total increase/(decrease) in net assets ) Net Assets: Beginning of year End of year** $ $ * Net of redemption fees of $
